NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted March 31, 2009*
                                   Decided April 1, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge
No. 08-2845

STACY ALEXANDER, et al.,                             Appeal from the United States District
     Plaintiffs-Appellants,                          Court for the Southern District of Illinois.

       v.                                            No. 07-CV-634-WDS

CASINO QUEEN INC.,                                   William D. Stiehl,
     Defendant-Appellee.                             Judge.

                                          ORDER

       Stacy Alexander, Kathie Miller, and Kim Rogers sued their former employer, Casino
Queen Inc., for employment discrimination. After the plaintiffs repeatedly failed to comply
with procedural rules and court directives, the district court dismissed their case for failure
to prosecute. They appeal, and we affirm.

     In July 2006 the three employees filed separate complaints with the Equal
Employment Opportunity Commission, alleging that Casino Queen had discriminated



       *
          After an examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Thus the appeal is submitted on the briefs and the record. FED.
R. A PP. P. 34(a)(2).
No. 08-2845                                                                                Page 2

against them on the basis of their race (African American) in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and 42 U.S.C. § 1981. The EEOC sent them
right-to-sue letters; on the last day of the permitted 90-day period, they brought this
lawsuit. Their attorney, however, did not file the complaint electronically as required by
the local rules, and so the following month the district court ordered them to show cause
why their case should not be dismissed for failure to prosecute. Counsel responded that he
had misunderstood the local rules and that a medical condition had prevented him from
correcting the mistake sooner.

        This early scare did not improve counsel’s performance. Additional instances of
noncompliance with federal and local rules, as well as court-ordered deadlines, led to
further warnings of dismissal for failure to prosecute. In early 2008 the plaintiffs’ failure to
serve Casino Queen properly prompted the court to advise them that dismissal for want of
prosecution was (again) imminent. The lawyer fixed the service problem, but another
incident soon arose: in May, he disregarded a magistrate judge’s directive to initiate a
pretrial conference call between the court and the parties. The court again ordered the
plaintiffs to show cause why their case should not be dismissed for failure to prosecute.
When counsel did not comply with this order, the district judge adopted the magistrate
judge’s recommendation (made on his own initiative) that the case be dismissed with
prejudice for failure to prosecute. The plaintiffs responded by filing a “letter of objection,”
in which they asked the court to overturn the dismissal because their attorney had
“dropped the ball” and “grossly misrepresented” them; they also asked for 30 days to seek
new counsel. The district judge construed this letter as a motion for reconsideration and
extension of time and denied the motion.

       The plaintiffs, now proceeding pro se, appeal the dismissal of their case for failure to
prosecute. They argue that dismissal relieves Casino Queen of liability for discriminating
against them and that it is unfair to punish them for the unprofessional conduct of their
attorney.

        At the outset we note that the plaintiffs’ appellate brief bears the signature of only
Stacy Alexander. But Alexander, a non-lawyer, may not represent the interests of Miller or
Rogers. See Malone v. Nielson, 474 F.3d 934, 937 (7th Cir. 2007); United States ex rel. Lu v. Ou,
368 F.3d 773, 775 (7th Cir. 2004). Because Miller and Rogers neither signed the brief nor
filed one of their own, they are dismissed as parties to this appeal. See Muzikowski v.
Paramount Pictures Corp., 322 F.3d 918, 924 (7th Cir. 2003).

        As for the merits, our review of a dismissal for failure to prosecute is deferential, see
Gabriel v. Hamlin, 514 F.3d 734, 736 (7th Cir. 2008), and we conclude that the court did not
No. 08-2845                                                                              Page 3

abuse its discretion here. District courts have the power to control their dockets, and there
comes a point when disregard of court rules and orders becomes so serious that sanctions,
including dismissing a case sua sponte, are in order. See Link v. Wabash R.R. Co., 370 U.S. 626,
630-31 (1962); Aura Lamp & Lighting, Inc. v. International Trading Corp., 325 F.3d 903, 909-10
(7th Cir. 2003). In three separate show-cause orders, the court formally warned the
plaintiffs (through counsel) about the prospect of dismissal; the last of the orders elicited no
response at all. The plaintiffs urge that they are blameless and that responsibility for the
malfeasance lies only with their attorney, but the “sins of the agent can be visited upon the
principal.” Ball v. City of Chi., 2 F.3d 752, 756 (7th Cir. 1993). If their attorney committed
malpractice, the plaintiffs can bring a malpractice action against him; they should not,
however, be permitted to shift the burden of his neglect to the district court and the
defendant. Tango Music, LLC v. Deadquick Music, Inc., 348 F.3d 244, 247 (7th Cir. 2003).

        Miller and Rogers are dismissed as parties to this appeal, and the judgment of the
district court is otherwise A FFIRMED.